Seeveks, J.
It is insisted the order discharging the plaintiff from custody may be sustained on the following grounds:
*5371. imprison-judgment. *536I. It is said tbe judgment of the justice of tlie peace is *537“ void because it did not .specify tbe length of time and number of days the plaintiff should be imprisoned.” «; r r The judgment was that the plaintiff “ stand cornmitted to the jail of the incorporated town of Eldora until the several fines and costs are paid.”
The statute provides that: “A judgment that the defendant pay a fine may also direct that he be imprisoned until the fine is satisfied.” Code, § 4689. “A judgment that the defendant pay a fine may also direct that he be imprisoned until the fine be satisfied, specifying the extent of tlie imprisonment, which shall not exceed one day for every three and one-third dollars of the fine.” Code,^ 4509.
The provision that the justice may direct the time the defendant shall be imprisoned is not mandatory, but is simply directory. If the justice fails to so state or direct in the judgment this would not render it void. The extent of the imprisonment is fixed and declared by the statute, and when the defendant has been imprisoned the required length of time he is entitled to be discharged..
2. intoxtcatmmücVpS”’' fniormatiou."' IP. The ordinance under which the defendant was convicted provides if any person shall give, barter, sell, exchange or otherwise dispose of any vinous, spirituous, mixed, malt or other intoxicating liquors within the limits of the incorporated town of Eldora, he shall be deemed guilty of a misdemeanor, and shall be fined, etc., and that any number of violations of the ordinance by the same person may be included in one complaint, and a fine shall be imposed for each offense.
■ In one of the complaints or informations there were six different offenses charged. • It is urged, the town had no authority to enact an ordinance that distinct offenses might bo charged in the same information. The town had authority to pass “ ordinances not inconsistent with the laws of the State.” .Code, § 482. Said town also had authority to “ regulate or prohibit the sale of intoxicating liquors not prohibited by the laws of the State.” .Code, § 463.' Section 1540 *538of the Code provides that any number of violations of the prohibitory liquor law may be included in the same information or indictment. The ordinance is not inconsistent with the law of the State, but is in accord therewith both in letter and spirit.
3. —: ——: law. III. The ordinance provides that a fine of not less than five nor more than fifty dollars may be imposed for each offense, and as any number of violations may be included in the same information, it will be readily seen the aggregate of fines in any case may exceed one hundred dollars, and, therefore, it is said the ordinance is in conflict with Art. 1, §'ll of the Constitution, which juovides that “ all offenses less than felony and in which the punishment does not exceed a fine of one hundred dollars or imqirisonment for thirty days, shall be tried summarily before a justice of the peace or other officer authorized by law.” This provision is not applicable to the case in hand. It does not declare that distinct offenses shall not be included in the same information, and only applies to a case where a fine may be imposed for a single offense for more than one hundred dollars.
i. habeas prisonmént. IY. It is urged the warrants of commitment are void, because, First, they do not run in the name of “ The State of Iowa,” as provided in ‘the Constitution, Art. 5, § 8; Second, because “ they do not show that the plaintiff was convicted of any crime known to the law.” It will be seen that neither of these objections attack the validity of the judgments, but only assail the sufficiency of the warrants of commitment.
When this cause was heard before the learned judge the judgments and proceedings before the justice were before him, and the statute provides, that “ although the commitment of the plaintiff may have been irregular, still, if the court or judge is satisfied from the evidence before them that he ought to be held to bail, or committed either for the offense charged or any other, the order may be made accordingly.” Code, § 3485. If it be conceded the above men*539tioned defects in the warrants were sufficient to entitle the plaintiff to be discharged, this should not have been done, bnt he should have been remanded into custody and an appropriate order made in relation thereto.
Y. The judgment directed that the plaintiff should be imprisoned until the fine and costs were paid. It is conceded that § 484 of the Code in terms so provides. But it is insisted that costs are nothing more than a debt, and that imprisonment for debt has been abolished by the Constitution, Art. 1, § 19. Conceding this to be true, the plaintiff' was not entitled to be discharged until the fine was paid or satisfied as contemplated by law. If the learned judge was of the opinion the plaintiff could not be imprisoned for- the nonpayment of costs, he should have in an appropriate order so directed.
YI. It is said the plaintiff was entitled to be discharged because the prosecution was in the name of the State instead of the incorporated town of Eldora. No such question was •made on the trial before the justice; if it had been, and conceding it was improperly overruled, habeas corpus is not the proper remedy. An application was made for a change of venue, and if it be admitted it should have been sustained to the full extent claimed, habeas corpus is not the proper remedy in such case. Platt v. Harrison, 6 Iowa, 79; Zelle v. McHenry, 51 Iowa, 572.
It is insisted the defendant has no sufficient interest in this action to allow him to apjreal. No motion has been made to dismiss the appeal; but if there had been, we incline to think it should have been overruled. The result is that the order of the judge below is reversed on the defendant’s appeal, and .affirmed on the appeal of the plaintiff.